DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-28 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 10/06/2021 and 02/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 2 is objected to because of the following informalities: Line 11 states “communication interfaces,,” and should be replaced with “communication interfaces,”.  Appropriate correction is required.

5.	Claim 10 is objected to because of the following informalities: Line 4 states “PCIe connectors” and should be replaced with “PCIe connectors.”.  Appropriate correction is required.

6.	Claim 14 is objected to because of the following informalities: Line 9 states “communication interfaces,,” and should be replaced with “communication interfaces,”.  Appropriate correction is required.

7.	Claim 22 is objected to because of the following informalities: Line 4 states “PCIe connectors” and should be replaced with “PCIe connectors.”.  Appropriate correction is required.
		
 8.	Claim 26 is objected to because of the following informalities: Line 12 states “communication interfaces,,” and should be replaced with “communication interfaces,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
10.	Claims 27 and 28 are drawn to a computer-readable media.
As per claims 27 and 28, the specification does not provide a clear definition for the claimed “computer-readable media”. A Broadest reasonable interpretation for the term “computer-readable media” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “one or more non-transitory computer-readable media”.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 3-13, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-13 recite the limitation "the apparatus" in Line 1, respectfully.  There is insufficient antecedent basis for this limitation in the claim.

Claims 27 and 28 recite the limitation "the one or more computer-readable media" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 2-8, 10-20 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditty et al. (US Pub. No. 2019/0258251 hereinafter “Ditty”).
Referring to claim 2, Ditty discloses a vehicle (Ditty – Fig. 4 shows a vehicle 50.) comprising: 
a plurality of regions, wherein each of the plurality of regions includes one or more components of the vehicle  (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks like pedestrian detection, sign detection, distance estimation, lane detection, collision avoidance, current occupancy grids, predicted occupancy grid, and steering control of the vehicle using communication through PCIe links and the NVSwitch.); 
a plurality of region controllers, wherein each of the plurality of regions includes one of the plurality of region controllers, wherein each of the plurality of regions is coupled to other regions of the plurality of regions via a single region controller from the plurality of region controllers (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks of the vehicle using communication through PCIe links and the NVSwitch.); and 
communication logic circuitry to communicatively couple the plurality of region controllers via a plurality of communication interfaces (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links.), 
wherein each pair of the plurality of region controllers are to communicate via at least one of the plurality of communication interfaces (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links.), wherein the one or more components of the vehicle are capable to communicate via a Controller Area Network (CAN) Bus (Ditty – par. [0154] discloses a car (50) preferably also has side RADAR sensors and data from the RADAR sensors are provided via the CAN bus.).

Referring to claim 3, Ditty discloses the apparatus of claim 2, further comprising a master controller, coupled to the plurality of region controllers, to manage operations of the one or more components of the vehicle (Ditty – par. [0281] discloses a MCU 803 operates as a master controller that can switch the display between the two Advanced SoCs and controller the camera power.).

Referring to claim 4, Ditty discloses the apparatus of claim 2, wherein the plurality of communication interfaces comprise a plurality of point-to-point interconnects (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links. NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s.).

Referring to claim 5, Ditty discloses the apparatus of claim 4, wherein the point-to-point interconnect comprises an Ethernet interconnect, a Universal Asynchronous Receiver-Transmitter (UART) interface, a Universal Serial Bus (USB), or an Interface to Communicate (I2C) interconnect (Ditty – par. [0303] discloses communication amongst devices using an Ethernet link. Par. [0305] discloses vehicle interfaces 2028 could be UART.).

Referring to claim 6, Ditty discloses the apparatus of claim 2, wherein the communication logic circuitry is to provide a communication channel with the one or more components of the vehicle in each of the plurality of regions via a corresponding region controller from the plurality of region controllers (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks of the vehicle using communication through PCIe links and the NVSwitch.).

Referring to claim 7, Ditty discloses the apparatus of claim 2, wherein the one or more vehicle components comprise one or more of: a camera, a Light Detection And Ranging (LIDAR) sensor, a radar, an Inertial Measurement Unit (IMU), or an ultrasonic device (Ditty – par. [0315] discloses the system may include one or more LIDAR sensors, (300), as well as a plurality of other sensors, (400), including RADAR, Cameras, Ultrasonic, and other sensors.).

Referring to claim 8, Ditty discloses the apparatus of claim 2, wherein the plurality of communication interfaces are to provide faster data communication than the CAN Bus (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links. NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s.).

Referring to claim 10, Ditty discloses the apparatus of claim 2, wherein the communication logic circuitry comprises a Peripheral Component Interconnect express (PCIe) switch, coupled to each of the plurality of region controllers, to facilitate communication between the plurality of regions and one or more PCIe connectors (Ditty – Fig. 22 & par. [0309-0310, 0312] discloses a NVSwitch 1001 configuration using PCIe links coupled dGPUs 802.).

Referring to claim 11, Ditty discloses the apparatus of claim 10, wherein the one or more PCIe connectors are coupled to one or more of: a Field-Programmable Gate Array (FPGA), a Graphics Processor Unit (GPU), a hardware accelerator or Application Specific Integrated Circuit (ASIC) device, or a processor (Ditty – Fig. 22 & par. [0309-0310, 0312] discloses PCIe links coupled to SoCs 100.).

Referring to claim 12, Ditty discloses the apparatus of claim 2, wherein an Internet of Things (IoT) device or the vehicle comprises a System On Chip (SOC) device, wherein the SOC device comprises one or more of: the plurality of region controllers, the communication logic circuitry, and memory (Ditty – par. [0292-0306] discloses the vehicle having a SoC 2002 comprising of controllers, communication interfaces 2028 and bus 2032, and a memory system 2004.).

Referring to claim 13, Ditty discloses the apparatus of claim 2, wherein the plurality of communication interfaces comprise at least one Ethernet interface (Ditty – par. [0303] discloses communication amongst devices using an Ethernet link.).

Referring to claims 14 and 26, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 27, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 5 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 20 and 28, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 22, note the rejection of claim 10 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 23, note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 24, note the rejection of claim 12 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 25, note the rejection of claim 13 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Gau et al. (US Pub. No. 2012/0136501 A1 hereinafter “Gau” – IDS Submission).
Referring to claim 9, Ditty discloses the apparatus of claim 2, however, fails to explicitly disclose wherein each of the plurality of region controllers is coupled to a Chassis Management Module (CMM), wherein the CMM is to: control power consumption of the one or more components of the vehicle; monitor power consumption of the one or more components of the vehicle; or monitor temperature values for the one or more components of the vehicle.
Gau discloses a Chassis Management Module (CMM), wherein the CMM is to: control power consumption of the one or more components of the vehicle; monitor power consumption of the one or more components of the vehicle; or monitor temperature values for the one or more components of the vehicle (Gau – par. [0021-0022] disclose monitoring and controlling power and temperature in the system.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gau’s teachings with Ditty’s teachings for the benefit of providing a novel computer system capable of simplifying a connection manner of multiple motherboards of a server, avoiding an excessive complexity of a circuit and saving the manpower for wiring (Gau – par. [0007]).

Referring to claim 21, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
17.	Claims 2-28 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181